DETAILED ACTION
Status of Claims
This action is in reply to the communication(s) filed on 07 December 2021.
Claims 6-7, 13, and 19-20 are canceled by the Applicant.
Claims 1-5, 8-12, and 14-18 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Response to Remarks
The arguments in response to the drawing objection have been fully considered and in combination with the amendments are not found persuasive. The Attorney’s argument that the drawing objection should be withdrawing because the structures shown in the drawings are clear and because the drawings were provided by a professional draftsman is not found persuasive for the following reason(s). While the Attorney’s argument pertaining to the clarity of the existing structures shown in the drawings may or may not be factually correct, the argument fails to address the Office’s position regarding the drawings. The drawings fail to show how the rotation of the adjustment mechanism is supposed to adjust the position of the orifice elements, since it appears the shaft of the orifice elements shares the same position as the “support members” (140). Further, there is no structure or mechanism present which shows how the adjustment mechanism is supposed to rotate, nor how the adjustment mechanism is supposed to cooperate with the orifice element to change the position of the orifice element. Finally, the Applicant’s conclusory statement, “one of ordinary skill in the art can clearly determine the functional and 
The arguments in response to the claim objection(s) have been fully considered, and in combination with the amendments, are found persuasive. The Examiner withdraws the claim objection(s).
The arguments in response to the claim(s) rejection under 35 U.S.C § 112(a) and (b), have been fully considered and in combination with the amendments are not found persuasive for the following reasons. The Applicant’s argument that it is clear the adjustment mechanism has parts, at least the ring 120 and the elements 110, that move to adjust the cross-section of the compressor, because they are mechanically coupled, is not found persuasive. The specification and the Attorney arguments fail to describe the structures that perform the rotation of the actuation ring, and how the support structures of the actuation ring are supposed to cooperate with the orifice elements in such a way that would cause the orifice elements to change position to vary the cross-sectional area of the compressor. From the figures and the specification, the disclosed structures show possession of an actuation ring having support structures capable of holding the orifice elements in place, but fails to show how the orifice elements would change position when the actuation ring changes position, since the shaft of the orifice elements appears to be in the same location as the support members of the actuation ring. Thus, it is not clear how the orifice elements are supposed to rotate with the rotation of the actuation ring having support 
The arguments in response to the claims rejection under 35 U.S.C § 102 and 35 U.S.C § 103 have been fully considered and in combination with the amendments are found moot for the following reasons. 
The Non-Final Office Action mailed on 07 September 2021 stated that the 112(b) rejection(s) for claims 7-8 and 20 resulted in the preclusion of prior art examination since the metes and bounds of the claim are unclear and indefinite to one of ordinary skill in the art. The Attorney has failed to correct the indefiniteness of the limitation, “each having a protrusion (144), a point contract surface (142),” of claims 7 and 20, and instead added the indefinite language to the independent claims 1 and 2, thereby precluding the advancement of prior art examination.

	
 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Examiner note: the following 112(f) invocations have been identified by the Office.
A. “adjustment mechanism”; Claims 1-5, 8-12, and 14-18:
See reference character 100, the corresponding structure rotates an actuation ring, which cooperates with rotatable orifice elements, cooperating with a support structure(s), in order to adjust the cross-section of a compressor inlet. However the specification lacks 
B. "rotatable orifice element"; Claims 1-5, 8-12, and 14-18:
See reference character 110, the structure is meant to adjust the cross-section of a compressor inlet; and appears to be a plate like structure in the figures. However the specification lacks any description of the "rotatable orifice element" or how the orifice element cooperates with the actuation ring such that it actually rotates to affect the airflow of the compressor inlet. While paragraphs [0036-53] refer to the orifice element, and while paragraphs [0051-52] describe a coupling element 112 feature that is arranged on the orifice element the features' structure is also not described in such a way as to connote how the orifice element functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the cross-section of a compressor inlet. Furthermore, the corresponding reference characters (110 and 112) in the drawings are depicted as a polygon similar to a 
C. “support members” (i.e. members for supporting); Claims 1-5, 8-12, and 14-18:
See reference character number 140, the corresponding structure connects the actuation ring 120 to the orifice elements 110, the support members 140 may be integrally formed with the respective coupling elements 112 to axially support the actuation ring 120 against the plurality of orifice. While paragraph [0046] describes the support members as “bumps”, or cone shaped, or a rod-like, having a point-like contact surface 142, or a hollow cylinder-shaped structure may have a circle-like contact surface 142, etc. the structure of the support members is not described in such a way as to connote how the support member functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the orifice element. Furthermore, the corresponding reference characters (140) in the drawings are depicted as "bumps" the shape does not connote any particular structure. See paragraph [0046], FIGS. 1-4. The Examiner notes, while the claims cite structural features of the support members, the structure which performs the function of variably adjusting the cross-section of a compressor inlet is not claimed.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the details of the “adjustment mechanism”, “rotatable orifice elements”, and “support members” which performs the function of variably adjusting the cross-section of a compressor inlet as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Specifically the specification fails to provide corresponding structure for an “adjustment mechanism”, “rotatable orifice elements”, and “support members” which have been interpreted under 112(f) as performing the function of variably adjusting the cross-section of a compressor inlet. Thus, the “adjustment mechanism”, “rotatable orifice elements”, and “support members” are not described in the specification in such a way as to reasonably convey to one of ordinary skill in the art that the inventor or a joint inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-12, and 14-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding Claims 1 and 2:
The claim limitation “adjustment mechanism” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner note: while paragraphs [0036-53] refer to the orifice element 110, paragraphs [0036-37, 41-49, and 51] refer to the support structure 140, and while paragraphs [0051-52] describe a coupling element 112 that is arranged on the orifice element; the structure of the orifice element, support structure, and the coupling element is not described in such a way as to connote how the orifice element functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the cross-section of a compressor inlet. Furthermore, the corresponding reference characters (110, 112, and 140) in the drawings are depicted as a polygon similar to a trapezoid, a polygon similar to an ellipse, and a "bump" respectively, which does not connote any particular structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further Regarding Claims 1 and 2:
The claim limitation “rotatable orifice element” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner note: while paragraphs [0036-53] refer to the orifice element, and while paragraphs [0051-52] describe a coupling element 112 feature that is arranged on the orifice element the features' structure is also not described in such a way as to connote how the orifice 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further Regarding Claims 1 and 2:
The claim limitation “support members” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Examiner note: while paragraph [0046] describes the support members as “bumps”, or cone shaped, or a rod-like, having a point-like contact surface 142, or a hollow cylinder-shaped structure may have a circle-like contact surface 142, etc. the structure  of the support members is not described in such a way as to connote how the support member functions with the actuation ring such that one of ordinary skill in the art would understand what structure performs the function of adjusting the orifice element. Furthermore, the corresponding reference characters (140) in the drawings are depicted as "bumps" the shape does not connote any particular structure. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Further Regarding Claims 1 and 2 the Examiner notes the following:
The claim language which refers to specific structural features of the “support members”, renders the claim indefinite. The term “support members” has been interpreted under 112(f) and has been rejected under 112(a) and 112(b) above for failing to disclose what structures perform the claimed functions. Claims 7-8 and 20 have 
The contradiction of not disclosing the full structure of the support member which performs the function(s) claimed while claiming specific structural features of the support member also precludes prior art examination since the metes and bounds of the claim are unclear and indefinite to one of ordinary skill in the art. (See below.)
Regarding claims 3-5, 8-12, and 14-18:
Claims 3-5, 8-12, and 14-18 are rejected by virtue of dependence on rejected claims.

Regarding claims 1-5, 8-12, and 14-18, the number and nature of the issues under 35 USC 112, second paragraph noted above preclude an effective search of the prior art from being performed at this time.   See MPEP 2173.06(II) (where there is a great deal of confusion and uncertainty as to the proper interpretation of the limitations of a claim, it would not be proper to reject such a claim on the basis of prior art).  A full search of the prior art will be performed once the objections to the claims and the 112 issues raised in this Office Action have been addressed. Some references which appear to be relevant to these claims of the subject application are listed on the attached Notice of References Cited.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN C DELRUE whose telephone number is (313)446-6567.  The examiner can normally be reached on Monday - Friday; 9:00 AM - 5:00 PM (Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Bomberg can be reached on (571)272-4922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/BRIAN CHRISTOPHER DELRUE/Examiner, Art Unit 3745

/MICHAEL LEBENTRITT/Primary Examiner, Art Unit 3745